282 So.2d 923 (1973)
In re Billy E. CARSON et al.
v.
EMPLOYERS CASUALTY COMPANY, a corp.
Ex parte Billy E. Carson and Betty Carson.
SC 458.
Supreme Court of Alabama.
September 13, 1973.
David Culver, Huntsville, for petitioners.
No brief for respondent.
HEFLIN, Chief Justice.
Petition of Billy E. Carson and Betty Carson for certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that court in Carson et al. v. Employers Casualty Company, 51 Ala. App. 90, 282 So.2d 913.
In denying the writ in this case this court does not desire to be understood as approving or disapproving the language used or the statements of law contained in the opinion of the Court of Civil Appeals. See Cooper v. State, 287 Ala. 728, 252 So. 2d 108.
This court specifically does not wish to be understood as approving any language in the opinion of the Court of Civil Appeals which could be construed as establishing an appellate presumption in favor of the correctness of the ruling of the trial court on the affirmative charge. It is the established law of this jurisdiction that an appellate court, in considering the propriety of the affirmative charge, reviews the tendencies of the evidence most favorable to the plaintiff regardless of any view of the appellate court as to the weight of the evidence. National Life & Accident Insurance Co. v. Allen, 285 Ala. 551, 234 So.2d 567; Glass v. Davison, 276 Ala. 328, 161 So.2d 811.
Writ denied.
MERRILL, HARWOOD, MADDOX and FAULKNER, JJ., concur.